Citation Nr: 0902670	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-32 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to rating greater than 30 percent for 
service-connected aortic stenosis, status post aortic valve 
replacement with residual mild sinus tachycardia as well as 
left ventricular hypertrophy, also claimed as heart valve 
replacement and heart murmur, from March 2004 to July 2008.

2.  Entitlement to rating greater than 60 percent for 
service-connected aortic stenosis, status post aortic valve 
replacement with residual mild sinus tachycardia as well as 
left ventricular hypertrophy, also claimed as heart valve 
replacement and heart murmur, from July 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that granted a rating of 30 percent 
for the service-connected aortic stenosis, status post aortic 
valve replacement with residual mild sinus tachycardia as 
well as left ventricular hypertrophy, also claimed as heart 
valve replacement and heart murmur ("heart condition").

This case was remanded in November 2007 for additional 
development.  The development was completed and the RO 
granted the veteran a 60 percent rating for his service 
connected heart disability from July 2008.  The veteran 
continued his appeal.


FINDINGS OF FACT

1.  Prior to July 2008, the veteran's heart disability was 
manifested by a workload of no more than seven METS; dyspnea, 
fatigue, angina, and dizziness; and an ejection fraction of 
50 percent.  There is no evidence of chronic congestive heart 
failure.

2.  Subsequent to July 2008, the veteran's heart disability 
has been manifested by a workload of no more than seven METS; 
dyspnea, fatigue, angina, and dizziness; and an ejection 
fraction of 50 percent.  There is no evidence of chronic 
congestive heart failure.

CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for rheumatic 
heart disease with aortic valve replacement from March 2004 
to July 2008 have been met.  38 U.S.C.A.  §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10; 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6309 
(2008); 38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7000, 7016, 
7017 (2008).

2.  The criteria for an initial rating in excess of 60 
percent for rheumatic heart disease with aortic valve 
replacement subsequent to July 2008 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R.  §§ 4.1, 4.2, 4.7, 4.10; 38 C.F.R. § 4.88b, 
Diagnostic Code (DC) 6309 (2008); 38 C.F.R. § 4.104, 
Diagnostic Codes (DCs) 7000, 7016, 7017 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's aortic stenosis, status post aortic valve 
replacement with residual mild sinus tachycardia as well as 
left ventricular hypertrophy has been rated under Diagnostic 
Code (DC) 7099-7016, 38 C.F.R. § 4.104 (2008).  The veteran's 
specific disability is not listed on the Rating Schedule, and 
the RO assigned DC 7099 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2008).  
The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.104, DC 7016, heart valve replacement.

The RO granted a 30 percent evaluation for the veteran's 
heart disability from March 2004 until July 2008.  A 60 
percent rating was granted from July 2008.  

Under Diagnostic Code 7016, a 100 percent rating is warranted 
for chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

A 60 percent rating is warranted with more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  

A 30 percent rating is warranted for a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.

The veteran had a VA examination in July 2008.  The examiner 
reviewed the claims file.  At that time, the veteran denied 
any recent loss of consciousness and stated that his 
functional capacity had improved.  He stated that he can walk 
about seven city blocks on a good day and must stop one or 
two times on other days.  The veteran's exercise tolerance 
was associated with his consistent use of Lasix.  

The veteran denied having chest pain, orthopnea, paroxysmal 
nocturnal dyspnea, edema, palpitations, dizziness, syncope 
and presyncope.

On exam, it was noted that the veteran had pitting edema in 
the right extremities.  Also noted was one vessel of coronary 
artery disease status post PCI in 2004 with patent stent and 
non obstructive left sided coronary artery disease.  The 
veteran had mildly elevated right side pressures consistent 
with echo estimates.

The transesophageal echo conclusion was that the veteran's 
mechanical aortic valve appeared to be functioning normally.  
Also, by calculation, the mitral stenosis appeared mild.  The 
echo in 2004 reported mitral stenosis as moderate.

The examiner reviewed the echo from August 2007.  The echo 
showed that the left ventricular diastolic filling pattern 
was indeterminate due to mitral valve replacement, consistent 
with grade 3-4 LV diastolic abnormality.  The right ventricle 
was severely dilated with wall thickness and depressed 
systolic function.  The mitral valve was thickened and there 
was moderate mitral stenosis.  The echo noted that the main 
issue was mitral stenosis and right ventricular failure.  

The echo findings showed normal LV size and function with an 
ejection fraction of 50 percent.  The mechanical aortic valve 
appeared to be single tilting disc type.  The mitral valve 
had heavy annular calcification.  Mild atherosclerotic plaque 
was noted in the descending aorta.  The conclusion was that 
the mechanical aortic valve was functioning normally, with 
mild mitral stenosis.  

The examiner assessed the veteran as having known valvular 
heart disease of uncertain etiology, status post aortic valve 
replacement with residual mitral stenosis.  In addition, the 
examiner stated that the veteran's coronary artery disease 
was stable.  The examiner also indicated that the veteran's 
functional capacity had improved with taking Lasix 
consistently but that he needed a new exercise tolerance test 
to more objectively estimate the veteran's level of activity 
once a new echo confirms the absence of significant aortic 
stenosis.

The veteran's VA outpatient records from August and September 
2007 show that the veteran was hospitalized for congestive 
heart failure, exacerbation, and edema.  His ejection 
fraction was noted at 50 percent.  Records also note a 
clinical history of ischemic congestive heart failure status 
post aortic valve replacement with mechanical valve, 
congenital heart block status post pacer, presenting with 
exacerbation of congestive heart failure.  September 2007 
records indicate that the congestive heart failure 
exacerbation had resolved.

VA outpatient treatment records from August 2005 that showed 
an ejection fraction of 50 percent.  The August 2005 records 
also reported syncopal episodes and dizziness as well as the 
implantation of a pacemaker device.  

The Board has reviewed all evidence in the claims file.  As 
noted above, the veteran's specific disability is not listed 
on the Rating Schedule and regulations do not require that 
the veteran's case show all findings specified by the Rating 
Schedule.  Since filing his increased ratings claim in March 
2004, the veteran has suffered congestive heart failure, the 
placement of a pacemaker, episodes of syncope and edema, and 
an ejection fraction of 50 percent.

As noted above, a 60 percent rating is warranted with more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

Though the veteran has suffered congestive heart failure, the 
records fail to indicate that the incident in 2007 was 
anything more than an acute occurrence.  Records do not 
indicate that the congestive heart failure is chronic.  In 
addition, the evidence shows that the veteran's ejection 
fraction has remained stable at 50 percent throughout the 
course of the appeal.  Records fail to show an ejection 
fraction less than thirty percent.

The veteran has provided evidence of dizziness and syncope.  
However, the evidence shows that the episodes occurred prior 
to his pacemaker implant.  It does not appear that the 
pacemaker was implanted as a result of the current disability 
on appeal.  During the VA exam in 2008, the veteran denied 
having chest pain, orthopnea, paroxysmal nocturnal dyspnea, 
edema, palpitations, dizziness, syncope and presyncope, 
providing evidence against this own claim.

Overall, however, based on a review of the record as a whole, 
the Board finds that the veteran's disability picture more 
closely approximates a 60 percent disability rating, dating 
to the filing of the claim, March 2004.  Simply stated, the 
Board finds little difference in the veteran's condition 
before or after July 2008.  The Board does not find that a 
rating greater than 60 percent is warranted at this time as 
evidence fails to show chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

In summary, the Board finds that the veteran is entitled to a 
60 percent rating for aortic stenosis, status post aortic 
valve replacement with residual mild sinus tachycardia as 
well as left ventricular hypertrophy under DC 7099-7016 as of 
the date of claim.  A higher rating is not warranted for any 
period throughout the pendency of the claim.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the VCAA duty to notify has not been satisfied with 
respect to the Vazquez-Flores criteria regarding notice to 
the veteran of the criteria necessary for entitlement to a 
higher disability rating.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008)   ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) 

In this case, the Board finds that the notice error does not 
affect the essential fairness of the adjudication because the 
veteran's representative clearly states in the written 
argument an understanding of the criteria necessary for a 60 
percent rating and a 100 percent rating under DC 7099-7016, 
and specifically identifies the veteran's symptomatology that 
should warrant an increased rating to 100 percent.  
Therefore, the Board finds that the veteran had actual 
knowledge of the requirements for an increased rating, thus 
satisfying the notice requirements.  No prejudice is shown 
towards the veteran.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The veteran 
was afforded VA medical examinations, with the most recent 
exam dated July 2008.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A 60 percent rating is for the heart condition is granted 
from March 2004.

A rating greater than 60 for the heart condition is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


